Citation Nr: 9915399	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  98-04 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for chronic right 
epididymitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran had a period of active duty for training from 
March to June 1976, and served on active duty from June 1978 
to July 1979.  This appeal arises from a June 1997 rating 
decision of the Department of Veterans Affairs (VA), North 
Little Rock, Arkansas, regional office (RO). 


REMAND

The veteran is service connected for chronic right 
epididymitis, and a 10 percent evaluation is in effect under 
Diagnostic Code 7525.  Under that code, the disability is 
rated as a urinary tract infection.  The veteran's 
representative has argued that the veteran's disability 
should be related based on voiding dysfunction under Code 
7515.  

The record shows that the veteran suffered a spinal cord 
injury at C-7 in a motor vehicle accident in May 1996.  This 
resulted in incomplete quadriplegia and Brown-Sequard 
syndrome.  The veteran is able to walk short distances, but 
uses a wheelchair most of the time.  On VA examination in 
October 1996, the veteran complained of tenderness of the 
right testicle, burning on urination, marked urgency of 
urination, and wetting his pants once or twice per month.  
The examiner did not note which, if any, of these symptoms 
were attributable to the veteran's partial paralysis as 
opposed to the service connected right epididymitis.  At the 
most recent VA examination in May 1997, the examiner found 
scrotal tenderness but no objective signs of epididymitis.  
The veteran denied dysuria, urinary frequency or difficulty 
in voiding.  

Given the inconsistent findings on the two recent VA 
examinations, and the lack of attribution of the 
symptomatology, the Board is unable to properly evaluate the 
veteran's claim based on the medical record as it now stands.  
The Board is of the opinion that the veteran should be 
scheduled for an examination by a VA urologist who will 
ascertain the current urological picture and express an 
opinion as to which of the symptoms found, if any, are 
attributable to the service connected epididymitis as opposed 
to residuals of his motor vehicle accident with partial 
paralysis.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
Accordingly, the RO should schedule the veteran for a VA 
urological examination.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  In view of the 
foregoing, the case is remanded to the RO for the following:

1.  The RO should schedule the veteran 
for an examination by a VA urologist to 
determine the nature and extent of his 
chronic right epididymitis.  The entire 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination.  
Such a review is required to enable the 
examiner to compare, to the extent 
necessary, symptomatology of epididymitis 
prior to the veteran's motor vehicle 
accident resulting in paralysis with 
symptomatology subsequent to that 
accident.

All necessary tests should be 
conducted and the examiner should review 
the results of the testing prior to 
completion of the report.  All urologic 
pathology and symptomatology, including 
pain, the need for drug therapy, urinary 
frequency and voiding dysfunction should 
be noted.  If any such symptomatology is 
found, the examiner must express an 
opinion as to which of the symptoms are 
attributable to the service connected 
right epididymitis as opposed to the 
partial paralysis or any other cause.  
The report of examination should include 
a complete rationale for the conclusions 
reached.   

2.  Following completion of the 
foregoing, the RO must review the claims 
folder.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

Following completion of the above, the RO should readjudicate 
the veteran's claim.  A supplemental statement of the case 
should be furnished to the veteran and his representative.  
They should be given a reasonable opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



